



Execution Version


AMENDMENT NO. 6 TO CREDIT AGREEMENT


This Amendment No. 6 to Credit Agreement (this “Amendment”) dated as of November
23, 2020 (the “Effective Date”), is among Berry Petroleum Company, LLC, a
Delaware limited liability company (the “Borrower”), Berry Corporation (bry), a
Delaware corporation (the “Parent” and the “Guarantor”), Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and as issuing lender (in such capacity, the “Issuing
Lender”), and the Lenders (as defined below).
RECITALS


A.    Reference is made to that certain Credit Agreement dated as of July 31,
2017 (as amended by that certain Limited Waiver and Amendment No. 1 to Credit
Agreement dated as of November 16, 2017, Amendment No. 2 to Credit Agreement
dated as of March 8, 2018, Amendment No. 3 to Credit Agreement dated as of
November 14, 2018, Amendment No. 4 to Credit Agreement dated as of December 17,
2019, and Limited Waiver and Amendment No. 5 to Credit Agreement dated as of
June 23, 2020, and as further amended, restated, supplemented, or otherwise
modified from time to time, including by this Amendment, the “Credit Agreement”)
among the Borrower, the Parent, the Administrative Agent, the Issuing Lender and
the financial institutions party thereto as lenders from time to time (the
“Lenders”).


B.    Subject to the terms and conditions set forth herein, (i) the parties
hereto wish to amend the Credit Agreement as provided herein and (ii) the
Lenders party hereto (which constitute at least the Required Lenders) have
agreed to reaffirm the Borrowing Base at $200,000,000 in accordance with the
regularly scheduled Borrowing Base redetermination process described in Section
2.2(b) of the Credit Agreement, subject to the established Aggregate Elected
Commitment Amount of $200,000,000.


NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Defined Terms. As used in this Amendment, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.
Section 2.    Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Amendment as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Amendment and shall not be used in the interpretation of any
provision of this Amendment.







--------------------------------------------------------------------------------




Section 3.    Borrowing Base. Subject to the satisfaction of the conditions
below, the Borrowing Base is hereby reaffirmed at $200,000,000 effective as of
the Effective Date, and such Borrowing Base shall remain in effect at that level
until the Borrowing Base is next redetermined or adjusted pursuant to the terms
of the Credit Agreement. For the avoidance of doubt, the Borrowing Base
redetermination set forth in this Section 3 shall constitute the regularly
scheduled Semi-Annual Redetermination to be made on or about November 1, 2020
pursuant to Section 2.2(b)(ii) of the Credit Agreement. The parties hereto
hereby acknowledge and agree that any delay in timing in connection with the
redetermination of the Borrowing Base hereunder shall not constitute any course
of dealing or other basis for altering any obligation of the Credit Parties or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Credit Documents, all of which are expressly
reserved by the Administrative Agent and the Lenders.
Section 4.    Amendments to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended by adding the following new defined terms in the appropriate
alphabetical order therein as follows:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Resolution Authority” means (a) any EEA Resolution Authority or (b) any UK
Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(b)    Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended by restating the definition of “Bail-In Action” in its entirety as
follows:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(c)    Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended by restating the definition of “Bail-In Legislation” in its entirety as
follows:


-2-

--------------------------------------------------------------------------------




“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
(d)    Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended by restating the definition of “Excluded Accounts” in its entirety as
follows:
“Excluded Accounts” means, with respect to each Credit Party, each deposit
account, securities account, or other account, to the extent used exclusively
and solely for (a) payroll accounts containing a balance not exceeding by more
than 5% the amount of payroll expenses for one payroll period at any time, (b)
tax withholding accounts, (c) employee benefit trust accounts, (d) zero balance
accounts (other than lockbox accounts to the extent Account Control Agreements
are permitted by the applicable depository bank), (e) petty cash accounts
containing a balance not exceeding $25,000 per account at any time and not to
exceed $250,000 for all such accounts in the aggregate, (f) trust accounts
holding royalty payment and working interest payments solely to the extent
constituting property of a third party held in trust, (g) the General Unsecured
Claims Account, (h) cash collateral accounts subject to Permitted Liens, and (i)
trading accounts in which notes constituting Specified Additional Debt that are
re-purchased by any Credit Party from the holders of such notes may be deposited
pending retirement of such notes; provided that, such trading accounts shall not
hold cash at any time.
(e)    Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended by restating the definition of “Write-Down and Conversion Powers” in its
entirety as follows:
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability


-3-

--------------------------------------------------------------------------------




or any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
(f)    Section 2.5 of the Credit Agreement (Prepayments) is hereby amended by
restating clauses (g) and (h) of such Section as follows:
(g)    Excess Available Cash. If, as of the end of the last Business Day of any
calendar week, the Available Cash of the Credit Parties or any of their
Restricted Subsidiaries exceeds $30,000,000, then no later than the immediately
following Business Day, the Borrower shall (i) submit an irrevocable notice of
prepayment of the Borrowings stating the aggregate principal amount of such
prepayment in the amount necessary to eliminate such excess and (ii) prepay the
Borrowings in such amount.
(h)    Overadvance. If at any time after giving effect pro forma effect to a
Borrowing, (i) the sum of the outstanding principal amount of all Advances plus
the Letter of Credit Exposure exceeds (ii) the difference of (A) the least of
(1) the aggregate amount of Commitments, (2) the Borrowing Base then in effect,
and (3) the Aggregate Elected Commitment Amounts, minus (B) the Borrowing
Limitation then in effect, then no later than the immediately following Business
Day, the Borrower shall (i) submit an irrevocable notice of prepayment of the
Borrowings stating the aggregate principal amount of such prepayment in the
amount necessary to eliminate such excess and (ii) prepay the Borrowings in such
amount.
(g)    Section 5.2 of the Credit Agreement (Reporting) is hereby amended by
restating clause (v) of such Section as follows:
(v)    Available Cash Calculation. At any time when (i) Availability is less
than or equal to 80% and Available Cash is greater than $30,000,000 or (ii) a
Default, Event of Default, or Borrowing Base Deficiency has occurred and is
continuing, then on the last Business Day of each week (or if a Default, Event
of Default, or Borrowing Base Deficiency has occurred and is continuing, then on
each Business Day of each week), and at any other time within one Business Day
of any reasonable request by the Administrative Agent, the Borrower shall
provide to the Administrative Agent (A) a written statement setting forth a
detailed calculation of Available Cash in form, substance, and detail reasonably
acceptable to the Administrative Agent and (B) a detailed summary and balance
statements, in a form reasonably acceptable to the Administrative Agent, for
each deposit account, securities account, commodity account or other account in
which any Available Cash is held or to which any Available Cash is credited and
amounts excluded therefrom as Available Cash in connection with each calculation
of Available Cash delivered to the Administrative Agent hereunder; provided
that, in connection with any prepayment to be made pursuant to Section 2.5(g),
on or before the date such prepayment is required to be made, the Borrower shall
provide to the Administrative Agent a written statement setting forth a detailed
calculation of Available Cash in form, substance, and detail reasonably
acceptable to the Administrative Agent; and


-4-

--------------------------------------------------------------------------------




(h)    Section 10.8 of the Credit Agreement (Confidentiality) is hereby amended
by restating the final paragraph of such Section as follows:
For purposes of this Section, “Information” means all information received from
or on behalf of the Parent (or the Intermediate Holdco, if applicable) or any
other Credit Party relating to the Parent (or the Intermediate Holdco, if
applicable), any other Credit Party or any of their respective Subsidiaries or
any of their respective businesses, or from the Administrative Agent relating to
the Parent (or the Intermediate Holdco, if applicable), any other Credit Party,
or any other their respective Subsidiaries or any of their respective
businesses, in each case, other than any such information that is available to
the Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by the Parent (or the Intermediate Holdco, if
applicable) or any other Credit Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(i)    Section 10.20 of the Credit Agreement (Acknowledgment and Consent to
Bail-In of EEA Financial Institutions) is hereby (i) renamed as “Acknowledgment
and Consent to Bail-in of Affected Financial Institutions” and (ii) restated in
its entirety as follows:
Section 10.20    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or


-5-

--------------------------------------------------------------------------------






(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


Section 5.    Representations and Warranties. Each Credit Party represents and
warrants that, as of the date hereof (a) the representations and warranties of
such Credit Party contained in the Credit Agreement and in the other Credit
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Effective Date as if made on and as of such date,
except that any representation and warranty which by its terms is made as of a
specified date is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date; (b) no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Amendment are
within such Credit Party’s powers and have been duly authorized by all necessary
corporate, limited liability company, or partnership action; (d) each of this
Amendment and the Credit Agreement, as amended hereby, constitutes the legal,
valid, and binding obligation of such Credit Party enforceable against such
Credit Party in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity whether
applied by a court of law or equity; (e) the execution, delivery and performance
of this Amendment by such Credit Party do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority other than those that have been obtained or provided; and (f) the
Liens under the Security Documents are valid and subsisting and secure the
obligations under the Credit Documents.
Section 6.    Conditions to Effectiveness. This Amendment shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
(a)    The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Amendment, duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantor, the Administrative Agent, and the Lenders constituting at least
the Required Lenders.
(b)    The Borrower shall have paid to the Administrative Agent all reasonable
out-of-pocket costs and expenses that have been invoiced and are payable
pursuant to Section 10.1 of the Credit Agreement.
(c)    The Administrative Agent shall have received such other documents,
governmental certificates, agreements, and lien searches as the Administrative
Agent or any Lender may reasonably request.
(d)    The representations and warranties in this Amendment shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any


-6-

--------------------------------------------------------------------------------




representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such date except to the extent that any
such representation or warranty expressly relates solely to an earlier date, in
which case it shall have been true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date, and no Default shall have occurred and be
continuing.
Section 7.    Acknowledgments and Agreements.
(a)    Each Credit Party acknowledges that on the date hereof all outstanding
Secured Obligations are payable in accordance with their terms and each Credit
Party waives any set-off, counterclaim, recoupment, defense, or other right, in
each case, existing on the date hereof, with respect to such Secured
Obligations. Each party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and each
Credit Party acknowledges and agrees that its respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the other Credit
Documents are not impaired in any respect by this Amendment.
(b)    The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Nothing in this Amendment shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Credit Documents, (ii)
any of the agreements, terms or conditions contained in any of the Credit
Documents, (iii) any rights or remedies of the Administrative Agent, the Issuing
Lender, or any Lender with respect to the Credit Documents, or (iv) the rights
of the Administrative Agent, the Issuing Lender, or any Lender to collect the
full amounts owing to them under the Credit Documents.
(c)    This Amendment is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 8.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the applicable
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
the Guaranteed Obligations (as defined in the applicable Guaranty), and its
execution and delivery of this Amendment does not indicate or establish an
approval or consent requirement by such Guarantor under the applicable Guaranty,
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement or any of the other Credit Documents.
Section 9.    Reaffirmation of Liens. Each Credit Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Document to which it is a party, and agrees that each such Security
Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security


-7-

--------------------------------------------------------------------------------




interests granted by it pursuant to the Security Documents are valid,
enforceable and subsisting and create an Acceptable Security Interest to secure
the Secured Obligations.
Section 10.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.
Section 11.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 12.    Severability. In case one or more of the provisions of this
Amendment shall for any reason be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or in the other Credit Documents shall
not be affected or impaired thereby.
Section 13.    Governing Law. This Amendment shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).
Section 14.    Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, THE
NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]



EXECUTED to be effective as of the date first above written.




BORROWER AND GUARANTOR:


BERRY PETROLEUM COMPANY, LLC






By: /s/ Cary Baetz                
Name: Cary Baetz
Title: Chief Financial Officer




GUARANTOR:


BERRY CORPORATION (bry)






By: /s/ Cary Baetz                
Name: Cary Baetz
Title: Chief Financial Officer


ADMINISTRATIVE AGENT/ISSUING
LENDER/LENDER:


WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent and a Lender


By: /s/ Jonathan Herrick        
Name: Jonathan Herrick
Title: Director


LENDERS:


BANK OF MONTREAL, as a Lender


By: /s/ Benjamin J. Johnson            
Name: Benjamin J. Johnson
Title: Vice President







KEYBANK NATIONAL ASSOCIATION, as a Lender


By: /s/ George E. McKean            
Name: George E. McKean
Title: Senior Vice President
ABN AMRO CAPITAL USA LLC,
as a Lender




By: /s/ Darrell Holley                
Name: Darrell Holley
Title: Managing Director
By: /s/ Elizabeth Johnson            
Name: Elizabeth Johnson
Title: Executive Director


BOKF, N.A., as a Lender




By: /s/ Sonja Borodko                
Name: Sonja Borodko
Title: SVP


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
 


By: /s/ Christopher Kuna            
Name: Christopher Kuna
Title: Senior Director


CITIZENS BANK, N.A., as a Lender




By: /s/ Hernando Garcia            
Name: Hernando Garcia
Title: Director


CATHAY BANK, as a Lender




By: /s/ Stephen V Bacala II            
Name: Stephen V Bacala II
Title: Vice President


ING CAPITAL LLC, as a Lender




By: /s/ Juli Bieser                
Name: Juli Bieser
Title: Managing Director
By: /s/ Lauren Gutterman            
Name: Lauren Gutterman
Title: Vice President




MORGAN STANLEY BANK, N.A., as a Lender
By: /s/ Marisa Moss                
Name: Marisa Moss
Title: Authorized Signatory


UBS AG, STAMFORD BRANCH, as a Lender
By: /s/ Anthony Joseph            
Name: Anthony Joseph
Title: Associate Director
By: /s/ Houssem Daly                
Name: Houssem Daly
Title: Associate Director




BP ENERGY COMPANY, as a Lender
By: /s/ Mark Galicia                
Name: Mark Galicia
Title: Attorney-In-Fact


GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender
By: /s/ Mahesh Mohan            
Name: Mahesh Mohan
Title: Authorized Signatory


MACQUARIE BANK LIMITED, as a Lender
By: /s/ Avril Chung                
Name: Avril Chung
Title: Associate Director


IBERIA BANK, as a Lender
By: /s/ Blakely Norris                
Name: Blakely Norris
Title: Vice President


ARVEST BANK, as a Lender




By: /s/ S. Matt Condry            
Name: S. Matt Condry
Title: V.P. Commercial Banking


-8-